944 F.2d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henrietta Roberts VADEN, aka Henrietta R. Vaden, Plaintiff-Appellant,v.Manuel LUJAN, Jr., Defendant-Appellee.
No. 90-35802.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 19, 1991.Decided Sept. 16, 1991.

Before TANG, REINHARDT and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Thorough opinions were issued in this matter by the administrative law judge, the Interior Board of Land Appeals (IBLA), the magistrate, and the district court.   Accordingly, there is no need to repeat the facts here.   The ultimate resolution by the agency charged with administering the General Allotment Act was provided in the IBLA decision.   While we sympathize with the appellant, the agency's decision was essentially a factual one.   We cannot say that the findings were clearly erroneous.   Even if the agency's resolution could be characterized as a legal one, it is the type of legal determination within the agency's expertise and to which we owe deference.   See Chevron, U.S.A., Inc. v. NRDC, 467 U.S. 837 (1984).   Characterized as a legal determination, the IBLA decision was not plainly unreasonable.   Thus, whether viewed as either a factual or a legal decision, we are not free to overturn the IBLA's decision.   Accordingly, the district court's ruling affirming the decision of the IBLA is


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3